DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Response to Amendment
 This Office Action is in response to an amendment filed on 6/10/2021. As directed by the amendment, claims 11 and 14 were canceled, claims 1, 3, 7-8, 10, 12, and 15 were amended, and claims 16-18 were added. Thus, claims 1-10, 12-13, and 15-18 are pending for this application.
 
Claim Rejections - 35 USC § 103
  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

 Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kaufman (US 2,665,685) in view of Baldewijns (BE900182A, see machine-translated copy attached), Chavers (US 8,496,605), and Iwasaki (JP 2004121854, see attached machine-translation).
Regarding claim 1, Kaufman discloses (Fig. 1-2) a spine regularity rotation motion device comprising: 
a base (base 11) including an enclosure with an opening (opening between the legs 15 enclosing chair 28) on one side and a main elevating post sheath mount (standard 10) extending vertically from a side of the enclosure opposite to the opening (see Fig. 2); 
a hanger including: 
a pulling belt (belt 22) fastened to a weight at one end, and 
an arm (arm 17) extending perpendicularly from the main elevating post including a pulley (pulley 20) at the distal end for guiding the pulling belt; 
a neck traction belt (sling 24) held in suspension on the other end of the pulling belt via the pulley (see Fig. 2).
Kaufman does not disclose the hanger includes a main elevating post sheathed in the main elevating sheath mount. However, Baldewijns teaches (Fig. 2) a traction device having a main elevating post (metal tube 9) sheathed in a main elevating sheath mount (cabinet 3-5), connected together by a second power telescopic actuator (hydraulic jack 13,14) that adjusts height of main elevating post 9 with respect to the main elevating sheath mount (lines 94-102 of machine translated copy).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kaufman reference to include a main elevating post sheathed in the main elevating sheath mount, as taught by Baldewijns, for the purpose of allowing the hanger to be height adjustable (lines 43-44 of machine translated copy), thereby allowing the device to be adaptable for users of varying heights.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the weight modified Kaufman with a first power telescopic actuator fastened to the main elevating post at one end, as taught by Chavers, for the purpose of providing tension mechanism that is less bulky, heavy, and difficult to operate (Col. 1 lines 53-55 of Chavers), while also allowing a user to adjust pressure of the tensioning easily (e.g. without having to change the weights) (Col. 2 lines 53-64).
Modified Kaufman discloses a chair for a user to sit on (chair 28 of Kaufman), but does not disclose a horizontal rotary drive platform including: a horizontal turntable driven by a motor gear set, and a seat provided on top of the horizontal turntable for moving in a rhythmic manner actuated by the horizontal turntable, wherein the horizontal turntable includes a turntable top part with first and second eccentric rotation axis assemblies, and a turntable bottom part, and wherein the first and second eccentric rotation axis assemblies extend parallel to each other.
However, Iwasaki teaches (Fig. 1-2) a horizontal rotary drive platform including: a horizontal turntable (bottom rotating disk 2 on top of housing 1 via bearings 17) driven by a motor gear set (reduction motor 6 with lower and upper cranks 10,11), and a seat (3) provided on top of the horizontal turntable for moving in a rhythmic manner actuated by the horizontal 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chair of modified Kaufman to include a horizontal drive platform, as taught by Iwasaki, for the purpose of exercising a lumbar spine of a seated user (paragraphs [0003]-[0004] of Iwasaki), thereby allowing a seated user to simultaneously receive rehabilitation for upper spine (via the hanger of modified Kaufman) and lower spine injuries (via the horizontal rotary drive platform of Iwasaki). 

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman (US 2,665,685) in view of Baldewijns (BE900182A, see machine-translated copy attached), Chavers (US 8,496,605), and Iwasaki (JP 2004121854, see attached machine-translation), as applied to claim 1 above, and further in view of Behr (DE 4233606C1, see machine-translated copy attached), Bato (JP 2009066194, see machine-translated copy attached) and Lamb (US 2009/0050187).
 Regarding claim 2, modified Kaufman includes a base (base 11), but does not disclose the base further comprises two side elevating post sheath mounts extending vertically from sides of the enclosure adjacent to the opening, two side elevating posts sheathed in the two side elevating post sheath mounts, respectively. However, Patner teaches (Fig. 1-2) a base (tubular framework, see paragraph [0012]) further comprises two side elevating post sheath mounts 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base of modified Kaufman to include two side elevating post sheath mounts extending vertically from sides of the enclosure adjacent to the opening, two side elevating posts sheathed in the two side elevating post sheath mounts, respectively, as taught by Behr, for the purpose of providing an adjustable arm support for a user (paragraph [0012]), thereby improving user comfort when undergoing therapy.
Modified Kaufman does not disclose a handle extending perpendicularly from each of the two side elevating posts, and a crossbar connected between the main elevating post and each of the handles. However, Bato teaches (Fig. 1-2 and 10) a handle (grips of arm rest 28) extending perpendicularly from each of the two side elevating posts (see Fig. 1-2), and a crossbar (arm rests 28) connected between the main elevating post (post 28a) and each of the handles (see Fig. 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base of modified Kaufman to include a handle extending perpendicularly from each of the two side elevating posts, and a crossbar connected between the main elevating post and each of the handles, as taught by Bato, for the purpose of improving user stability by providing a handle for a user to grip.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handles of modified Kaufman to be telescopic, as taught by Lamb, for the purpose accommodating varying arm lengths of different users (paragraph [0018] Lamb).
Regarding claim 4, modified Kaufman discloses a second power telescopic actuator (hydraulic jack 13,14) connected between the main elevating post sheath mount and the main elevating post (see Fig. 2) for extending or retracting the main elevating post (lines 94-102 of machine translated copy of Baldewijns).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kaufman (US 2,665,685) in view of Baldewijns (BE900182A, see machine-translated copy attached), Chavers (US 8,496,605), Iwasaki (JP 2004121854, see attached machine-translation), Behr (DE 4233606C1, see machine-translated copy attached), Bato (JP 2009066194, see machine-translated copy attached) and Lamb (US 2009/0050187), as applied to claim 2 above, and further in view of Janzen (US 2018/0207048).
 Regarding claim 3, as best understood, modified Kaufman discloses side elevating posts, but does not disclose each of the side elevating posts includes a plurality of holes for mounting at least one adjustment belt at a corresponding height. However, Janzen teaches (Fig. 1B, 3-4) side 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the side elevating posts of modified Kaufman to include a plurality of holes for mounting at least one adjustment belt, as taught by Janzen, for the purpose of providing straps to apply forces to specific vertebrae of a seated user to treat scoliosis and other spinal disorders (paragraph [0018]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kaufman (US 2,665,685) in view of Baldewijns (BE900182A, see machine-translated copy attached), Chavers (US 8,496,605), Iwasaki (JP 2004121854, see attached machine-translation), Behr (DE 4233606C1, see machine-translated copy attached), Bato (JP 2009066194, see machine-translated copy attached) and Lamb (US 2009/0050187), as applied to claim 2, and further in view of Lin (US 2010/0258152).
Regarding claim 5, modified Kaufman discloses a crossbar (arm rests 28 of Bato), but does not disclose an underarm support on each of the crossbars including: a supporting post, a supporting rod with a mount for receiving and securing the supporting post therein, an adjustable mount for receiving and securing the supporting rod therein, and two stoppers extending from one side of the adjustable mount forming a recess for fitting onto the crossbar.
However, Lin teaches (Fig. 2-4) a pair of crossbars (rods 121) each comprising and underarm support (underarm supports 2,3, for resting against a user’s armpit, see paragraph [0022]), each including a supporting post (tube 22), a supporting rod (tube 23) with a mount for 

    PNG
    media_image1.png
    464
    387
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the crossbars of modified Kaufman to include underarm supports, as taught by Line, for the purpose of allowing a user to rest their arms against a support when the body is moved or raised upward (paragraph [0017] of Lin), .
 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kaufman (US 2,665,685) in view of Baldewijns (BE900182A, see machine-translated copy attached), Chavers (US 8,496,605), and Iwasaki (JP 2004121854, see attached machine-translation), as applied to claim 1, and further in view of Xu (US 2018/0064988)
Regarding claim 6, modified Kaufman discloses a seat having a flat bottom surface and a flat top surface (seat 2 of Iwasaki, which is flat on both top and bottom surfaces as shown in Fig. 2), but does not disclose the seat includes a curved top surface.
However, Xu teaches (Fig. 30) a seat (seat portion 22) having a curved top surface (surface 21 contoured for receiving user’s anatomy, paragraph [0093]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the top surface of the seat of modified Kaufman to be curved, as taught by Xu, for the purpose of improving user comfort by being contoured to user’s anatomy (paragraph [0093] of Xu). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kaufman (US 2,665,685) in view of Baldewijns (BE900182A, see machine-translated copy attached), Chavers (US 8,496,605), and Iwasaki (JP 2004121854, see attached machine-translation), as applied to claim 1, and further in view of Oddson (US 2010/0210978).
 Regarding claim 7, modified Kaufman discloses a first power telescopic actuator (telescopic actuator 21,22 of Chavers), but does not disclose the first power telescopic actuator is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the first power telescopic actuator of modified Kaufman with equivalent weights, as taught and suggested by Oddson, as substituting one form of tensioning mechanism (first power telescopic actuator of modified Kaufman) with another form of tensioning mechanism (weight stack of Oddson) is a simple substitution of one known form of tensioning mechanism with another known form of tensioning mechanism, and would be an obvious substitution at the time the invention was filed for the purpose of providing a reliable and controllable tensioning device to provide tension force to a user.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable Kaufman (US 2,665,685) in view of Baldewijns (BE900182A, see machine-translated copy attached), Chavers (US 8,496,605), and Iwasaki (JP 2004121854, see attached machine-translation), as applied to claim 1, and further in view of Chang (US 5,716,331) and Tedesco (US 5,868,687).
Regarding claim 8, as best understood, modified Kaufman discloses a horizontal rotary drive platform including a seat (seat 3 of Iwasaki), but does not disclose the horizontal rotary drive platform further includes a drive platform comprising a platform base, an anti-shock mount provided in the platform base, a rotary motor gear setting platform provided on top of the anti-shock mount.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the horizontal drive platform of modified Kaufman to include a drive platform comprising a platform base, an anti-shock mount provided in the platform base, a rotary motor gear setting platform provided on top of the anti-shock mount, as taught by Chang, for the purpose of absorbing shock from the motor (Col. 3 lines 31-34 of Chang), and absorbing shock from a user sitting on the seat thereby supporting and preventing damage of components of the seat.
Modified Kaufman does not disclose a vibrator positioned on a lower surface of the rotary motor gear setting platform near the middle of the rotary motor gear setting platform. However, Tedesco teaches (Fig. 5) a vibrator (motor M1) positioned on a lower surface of the rotary motor gear setting platform (lower surface of lower portion 32) and near the middle of the rotary motor gear setting platform (positioned near middle of lower portion 32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Kaufman reference to include a vibrator positioned on a lower surface of the rotary motor gear setting platform and near the middle of the rotary motor gear setting platform, as taught by Tedesco, for the purpose of providing vibration massage to a seated user, thereby improving outcome of therapy.
Regarding claim 10, modified Chang discloses the anti-shock mount includes at least one anti-shock pad protruding from its top surface (cushion 42 protruding from top surface of cap 30). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kaufman (US 2,665,685) in view of Baldewijns (BE900182A, see machine-translated copy attached), Chavers (US 8,496,605), Iwasaki (JP 2004121854, see attached machine-translation), and Chang (US 5,716,331, hereinafter Chang ‘331), as applied to claim 8, and further in view of Chang (US 2003/0130602, hereinafter Chang ‘602).
Regarding claim 9, modified Kaufman discloses the platform base includes a plurality of holes aligned with holes on the anti-shock mount (see plurality of holes of ribs 34 aligned with the holes of motor mount 20 of the platform base in Chang ‘331), but does not disclose the platform base fastened with the anti-shock mount via gaskets, screws and bolts. However, Chang’602 teaches (Fig. 1) platform base fastened with the anti-shock mount via gaskets, screws or bolts (screw and gaskets 37 that connect to holes of antishock mount 32 and holes of platform base 27, and bolts (unlabeled, but shown on side surface of the antishock mount 32) that connect to side of platform base and antishock mount).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Kaufman reference to include platform base fastened with the anti-shock mount via gaskets, screws or bolts, as taught by Chang ‘602, for the purpose of improving securement of anti-shock mount and platform base, thereby preventing dislocation of components with respect to one another.
 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kaufman (US 2,665,685) in view of Baldewijns (BE900182A, see machine-translated copy attached), Chavers (US 8,496,605), Iwasaki (JP 2004121854, see attached machine-translation), as applied to claim 1, and further in view of Osler (US 2017/0021230).
 Regarding claim 17, modified Kaufman discloses a seat (seat 2 of Iwasaki) having flat bottom surface on a flat top surface of the horizontal table (see Fig. 1-3 Iwasaki), but does not disclose the seat has a curved bottom surface.
However, Osler teaches (Fig. 2, 6, 16A) a seat (comprising seat 114 and rocking mechanism 116) having a curved bottom surface (1300) on a flat surface of the horizontal turntable (flat surface of base plate 112).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bottom surface of the seat of modified Kaufman to be curved, as taught by Osler, for the purpose allowing a seated user to rock back and forth or side to side (paragraph [0037] of Osler), thereby enhancing the exercise or therapy provided by the device.

Claims 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman (US 2,665,685) in view of Baldewijns (BE900182A, see machine-translated copy attached), Chavers (US 8,496,605), an alternate embodiment of Iwasaki (JP 2004121854, see attached machine-translation), and Wu (US 2017/0113097).
Regarding claim 1, Kaufman discloses (Fig. 1-2) a spine regularity rotation motion device comprising: 

a hanger including: 
a pulling belt (belt 22) fastened to a weight at one end, and 
an arm (arm 17) extending perpendicularly from the main elevating post including a pulley (pulley 20) at the distal end for guiding the pulling belt; 
a neck traction belt (sling 24) held in suspension on the other end of the pulling belt via the pulley (see Fig. 2).
Kaufman does not disclose the hanger includes a main elevating post sheathed in the main elevating sheath mount. However, Baldewijns teaches (Fig. 2) a traction device having a main elevating post (metal tube 9) sheathed in a main elevating sheath mount (cabinet 3-5), connected together by a second power telescopic actuator (hydraulic jack 13,14) that adjusts height of main elevating post 9 with respect to the main elevating sheath mount (lines 94-102 of machine translated copy).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kaufman reference to include a main elevating post sheathed in the main elevating sheath mount, as taught by Baldewijns, for the purpose of allowing the hanger to be height adjustable (lines 43-44 of machine translated copy), thereby allowing the device to be adaptable for users of varying heights.
Modified Kaufman discloses a weight (weight 23) for providing tension to the pulling belt, does not disclose a first power telescopic actuator fastened to the main elevating post at one end. However, Chavers teaches (Fig. 3-4) a hanging device including a first telescoping actuator 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the weight modified Kaufman with a first power telescopic actuator fastened to the main elevating post at one end, as taught by Chavers, for the purpose of providing tension mechanism that is less bulky, heavy, and difficult to operate (Col. 1 lines 53-55 of Chavers), while also allowing a user to adjust pressure of the tensioning easily (e.g. without having to change the weights) (Col. 2 lines 53-64).
Modified Kaufman discloses a chair for a user to sit on (chair 28 of Kaufman), but does not disclose a horizontal rotary drive platform including: a horizontal turntable driven by a motor gear set, and a seat provided on top of the horizontal turntable for moving in a rhythmic manner actuated by the horizontal turntable, wherein the horizontal turntable includes a turntable top part with first and second eccentric rotation axis assemblies, and a turntable bottom part, and wherein the first and second eccentric rotation axis assemblies extend parallel to each other.
However, in an alternate embodiment Iwasaki teaches (Fig. 4) a horizontal rotary drive platform including: a horizontal turntable (bottom rotating disk 26 on top of housing 21 via bearings 37) driven by a motor gear set (reduction motor 29 with gears 31,32,33), and a seat (22) provided on top of the horizontal turntable for moving in a rhythmic manner actuated by the horizontal turntable (paragraph [0014]), wherein the horizontal turntable includes a turntable top part (bottom disk 26) and a turntable bottom part (top portion of housing 21 connected to bottom disk 26 via bearings 17). Wu further teaches (Fig. 1-7) a horizontal turntable including a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chair of modified Kaufman to include a horizontal drive platform, as taught by Iwasaki, for the purpose of exercising a lumbar spine of a seated user (paragraphs [0003]-[0004] of Iwasaki), thereby allowing a seated user to simultaneously receive rehabilitation for upper spine (via the hanger of modified Kaufman) and lower spine injuries (via the horizontal rotary drive platform of Iwasaki); and to further modify the invention of modified Kaufman to include first and second eccentric rotation assemblies that extend parallel to each other, as taught by Wu, for the purpose of providing for smooth rotational movement between the bottom part and top part and the top part and the seat (paragraph [0040] Wu), and to simplify the structure, reduce the volume and lower the difficulty of assembly and the cost to produce (paragraph [0040] of Wu).
Regarding claim 16, Wu discloses the first and second rotation axis assemblies are arranged at diagonally opposite corners of the turntable top part (axle 25 is arranged at top right corner, while axle 24 is arranged at bottom left corner, see Fig. 7 of Wu)
  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kaufman (US 2,665,685) in view of Baldewijns (BE900182A, see machine-translated copy attached), Chavers (US 8,496,605), an alternate embodiment of Iwasaki (JP 2004121854, see attached machine-translation), and Osler (US 2017/0021230).
Regarding claim 18, Kaufman discloses (Fig. 1-2) a spine regularity rotation motion device comprising: 
a base (base 11) including an enclosure with an opening (opening between the legs 15 enclosing chair 28) on one side and a main elevating post sheath mount (standard 10) extending vertically from a side of the enclosure opposite to the opening (see Fig. 2); 
a hanger including: 
a pulling belt (belt 22) fastened to a weight at one end, and 
an arm (arm 17) extending perpendicularly from the main elevating post including a pulley (pulley 20) at the distal end for guiding the pulling belt; 
a neck traction belt (sling 24) held in suspension on the other end of the pulling belt via the pulley (see Fig. 2).
Kaufman does not disclose the hanger includes a main elevating post sheathed in the main elevating sheath mount. However, Baldewijns teaches (Fig. 2) a traction device having a main elevating post (metal tube 9) sheathed in a main elevating sheath mount (cabinet 3-5), connected together by a second power telescopic actuator (hydraulic jack 13,14) that adjusts height of main elevating post 9 with respect to the main elevating sheath mount (lines 94-102 of machine translated copy).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kaufman reference to include a main elevating post sheathed in the main elevating sheath mount, as taught by Baldewijns, for the purpose of allowing the hanger to be height adjustable (lines 43-44 of machine translated copy), thereby allowing the device to be adaptable for users of varying heights.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the weight modified Kaufman with a first power telescopic actuator fastened to the main elevating post at one end, as taught by Chavers, for the purpose of providing tension mechanism that is less bulky, heavy, and difficult to operate (Col. 1 lines 53-55 of Chavers), while also allowing a user to adjust pressure of the tensioning easily (e.g. without having to change the weights) (Col. 2 lines 53-64).
Modified Kaufman discloses a chair for a user to sit on (chair 28 of Kaufman), but does not disclose a horizontal rotary drive platform including: a horizontal turntable driven by a motor gear set, and a seat provided on top of the horizontal turntable for moving in a rhythmic manner actuated by the horizontal turntable.
However, in an alternate embodiment Iwasaki teaches (Fig. 4) a horizontal rotary drive platform including: a horizontal turntable (bottom rotating disk 26 on top of housing 21 via bearings 37) driven by a motor gear set (reduction motor 29 with gears 31,32,33), and a seat (22) provided on top of the horizontal turntable for moving in a rhythmic manner actuated by the horizontal turntable (paragraph [0014]), wherein the horizontal turntable includes a turntable top 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chair of modified Kaufman to include a horizontal drive platform, as taught by Iwasaki, for the purpose of exercising a lumbar spine of a seated user (paragraphs [0003]-[0004] of Iwasaki), thereby allowing a seated user to simultaneously receive rehabilitation for upper spine (via the hanger of modified Kaufman) and lower spine injuries (via the horizontal rotary drive platform of Iwasaki).
Modified Kaufman discloses a seat (seat 2 of Iwasaki) having flat bottom surface on a flat top surface of the horizontal table (see Fig. 1-3 Iwasaki), but does not disclose the seat has a curved bottom surface.
However, Osler teaches (Fig. 2, 6, 16A) a seat (comprising seat 114 and rocking mechanism 116) having a curved bottom surface (1300) on a flat surface of the horizontal turntable (flat surface of base plate 112).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bottom surface of the seat of modified Kaufman to be curved, as taught by Osler, for the purpose allowing a seated user to rock back and forth or side to side (paragraph [0037] of Osler), thereby enhancing the exercise or therapy provided by the device.
  
Allowable Subject Matter
 Claims 12-13 and 15 are allowed.

Response to Arguments
  Applicant’s arguments filed 6/10/2021 have been fully considered.
Applicant’s amendments to the drawings have been fully considered, and the previous objections have been withdrawn.
Applicant’s amendments to the claims to overcome rejection under 35 USC 112(b) have been fully considered, and the previous rejections have been withdrawn.
Applicant’s arguments with respect to claim(s) 1 and 18 have been considered but are moot because the new ground of rejection relies on additional references not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MATTHEW R MOON/Examiner, Art Unit 3785